           Case 20-10910-CSS    Doc 510-6     Filed 01/19/21   Page 1 of 8




                                   Exhibit “E”

                               (Itemization of Costs)




{05754155.1}
                                         DOCUMENT 753
              Case 20-10910-CSS        Doc 510-6     Filed 01/19/21     Page 2ELECTRONICALLY
                                                                               of 10/20/2020
                                                                                   8               FILED
                                                                                             4:05 PM
                                                                                01-CV-2017-000165.00
                                                                                CIRCUIT COURT OF
                                                                           JEFFERSON COUNTY, ALABAMA
                                                                        JACQUELINE ANDERSON SMITH, CLERK

                      IN THE CIRCUIT COURT OF JEFFERSON COUNTY
                                 BIRMINGHAM DIVISION

APEX PARKS GROUP LLC,                        )
                                             )
         Plaintiff,                          )
                                             )
    v.                                       )              Civil Action No.
                                             )              CV-2017-00165
                                             )
PROTECTIVE LIFE INSURANCE                    )
COMPANY,                                     )
                                             )
                                             )
         Defendant.                          )

         DEFENDANT PROTECTIVE LIFE INSURANCE COMPANY’S VERIFIED
                         ITEMIZATION OF COSTS


         COMES NOW Defendant Protective Life Insurance Company (“Protective” or

“Defendant”) and provides this Itemization of Costs related to its recent judgement in this matter.

         On September 18, 2020, in Protective Life Insurance Company v. Apex Parks Group LLC

(Case No. 1180508), the Alabama Supreme Court reversed the trial court’s judgement on jury

verdict in favor of Apex Parks Group LLC (“Apex”) and rendered judgment on appeal for

Protective. On October 6, 2020, the Supreme Court issued a Certificate of Judgment taxing court

costs against Apex as provided under Ala. R. App. P. 35. In accordance with this Certificate of

Judgment and Ala. R. App. P. 35, Protective is submitting this itemization of costs and expenses

incurred and paid by Protective, which are verified in the Affidavit of Alexander B. Feinberg

attached hereto.

         Apex has filed a Chapter 11 bankruptcy petition on April 8, 2020, in the United States

Bankruptcy Court for the District of Delaware, Case No. 20-10911-JTD (the “Bankruptcy Court)”.

Protective filed a Suggestion of Bankruptcy in the Alabama Supreme Court and obtained an order



05615969.1                                       1
                                           DOCUMENT 753
              Case 20-10910-CSS         Doc 510-6       Filed 01/19/21     Page 3 of 8




from the Bankruptcy Court acknowledging that Protective’s continued pursuit of its appeal to

completion would not violate the automatic stay imposed under Section 362(a) of the Bankruptcy

Code (11 U.S.C. §§ 101, et seq.) upon the filing of Apex’s chapter 11 petition. Protective submits

this Itemization of Costs as a final stage of that appellate process, to establish the amount of Apex’s

financial obligation to Protective based on Protective’s successful appeal in accordance with

applicable state law. Submission of this Itemization of Costs does not constitute an effort to collect

the amount owed from Apex. Rather, Protective will seek recovery of the costs and expenses

allowed and ordered by this Court through the Bankruptcy Court from property of Apex’s

bankruptcy estate, including without limitation by setoff against the funds currently held in this

Court, in full compliance with the Bankruptcy Code.

                                 APPELLATE COURT COSTS
                                    (Ala. R. App. P. 35(c))

         Pursuant to Ala. R. App. P. 35(c), a prevailing party is entitled to recover its costs of

“producing the necessary copies of the clerk’s record and the reporter’s transcript.” See also Smith

v. Player, 630 So. 2d 400, 401 (Ala. 1993) (same).

         The following itemized costs were incurred and paid by Protective in connection with its

successful appeal to the Alabama Supreme Court:

I.       Cost for Copies of Clerk’s Record                                     $     5,866.00

II.      Cost to for Copies of Reporters’ Transcript                           $   31,896.00

TOTAL RULE 35 COSTS INCURRED BY PROTECTIVE                                     $   37,762.00

These costs were reasonable and necessary for Protective’s successful appeal. A breakdown of

these costs is detailed in Exhibits “A” and “B” to the Affidavit of Alexander B. Feinberg.

         Accordingly, Protective respectfully requests that this Court enter an award of costs and

expenses in Protective’s favor and against Apex in the amount of $37,726.00.



05615969.1                                        2
                                           DOCUMENT 753
              Case 20-10910-CSS          Doc 510-6      Filed 01/19/21     Page 4 of 8




                                     TRIAL COURT COSTS
                                      (Ala. R. Civ. P. 54(d))

         Pursuant to Ala. R. Civ. P. 54(d), costs in the trial court “shall be allowed as of course to

the prevailing party unless the court otherwise directs.” See also Ennis v. Kittle, 770 So. 2d 1090,

1091 (Ala. Civ. App. 1999) (“Ennis”) (“[In Alabama] civil litigation, ‘the usual rule is to tax the

costs in favor of the prevailing party.’”). A court should deem recoverable the costs presented

unless the opposing party makes specific objections. Lewis, Wilson, Lewis & Jones, Ltd. v. First

National Bank of Tuscumbia, 435 So. 2d 20, 23 (Ala. 1983) (“Lewis”). A court’s decision in

allocating costs “will not be reversed unless a clear abuse of discretion is shown.” Ennis, 770 So.

2d at 1091 (quoting Garrett v. Whatley, 694 So. 2d 1390, 1391 (Ala. Civ. App. 1997)).

         As detailed in the attached Affidavit of Alexander B. Feinberg, the costs and fees requested

herein were reasonably necessary and incurred in the course of this litigation. The documents

provided in support of these costs and fees are properly authenticated pursuant to Alabama Rule

of Evidence 901(b)(4) in that the “appearance, contents, substance, internal patterns, or other

distinctive characteristics, taken in conjunction with the circumstances” suffice to demonstrate that

they are what Protective claims them to be. See ALA. R. EVID. 901(b)(4); see also Bundrick v.

McAllister, 882 So. 2d 864, 866 (Ala. Civ. App. 2003) (“Bundrick”).

         Accordingly, as the prevailing party, Protective itemizes its Rule 54(d) costs below, in the

total amount of $65,784.81. The breakdown of these costs is further detailed in Exhibits “C”

through “F” to the Affidavit of Alexander B. Feinberg.

                               Deposition and Video Editing Costs

         A prevailing party may recover deposition transcript generation costs and related expenses.

See ALA. CODE § 12-21-144 (1975) (“The costs of any deposition introduced, in whole or in part,

into evidence at the trial by the party taking it shall be taxed as costs …”); Ennis, 770 So. 2d at



05615969.1                                        3
                                          DOCUMENT 753
              Case 20-10910-CSS        Doc 510-6      Filed 01/19/21     Page 5 of 8




1092 (observing that the costs of depositions not used at trial are properly recoverable); Ex Parte

Strickland, 401 So. 2d 33, 35 (Ala. 1981) (upholding recovery of deposition costs, regardless of

whether depositions were used at trial); Bundrick, 882 So. 2d at 867 (allowing costs for videotaping

and editing depositions). Protective’s deposition and video editing costs total $33,753.60. The

breakdown of these costs is shown in Exhibit “C” to the Affidavit of Alexander B. Feinberg.

                                            Filing Fees

         The costs of filing fees has been recognized by the Alabama Supreme Court as appropriate

for reimbursement for a prevailing party such as Protective. First National Bank¸ 435 So. 2d at

23. Protective’s filing fees total $10,802.41. The breakdown of these costs is shown in Exhibit

“D” to the Affidavit of Alexander B. Feinberg.

                                    Necessary Copying Costs

         Copying expenses have been recognized by the Alabama Supreme Court as appropriate for

reimbursement for a prevailing party such as Protective. Lewis, 435 So. 2d at 23. Copying

expenses of medical records, billings records, photographs, and illustrative exhibits used at trial

are also taxable under Ala. R. Civ. P. 54. See Bundrick, 882 So. 2d at 868. Protective’s necessary

copying costs total $14,188.13. The breakdown of these costs is shown in Exhibit “E” to the

Affidavit of Alexander B. Feinberg.

                                  Deposition Travel Expenses

         Alabama courts allow the prevailing party to recover travel costs associated with the

litigation. See Lewis, 435 So. 2d at 23 (allowing reimbursement of travel expenses); Ellison v.

Green, 775 So. 2d 831, 834-35 (Ala. Civ. App. 2000) (allowing recovery of travel costs associated

with discovery); Ennis, 770 So. 2d at 1092 (approving travel costs awarded to prevailing party);

State Dept. of Human Resources v. Estate of Harris, 857 So. 2d 818, 820 (Ala. Civ. App. 2002)




05615969.1                                       4
                                          DOCUMENT 753
              Case 20-10910-CSS         Doc 510-6      Filed 01/19/21       Page 6 of 8




(noting that the Alabama Supreme Court has recognized that a variety of expenses, including travel

related expenses, are taxable as costs at the conclusion of an action).

         Protective seeks recovery of its travel costs for depositions of essential witnesses—and

specifically, the costs incurred by counsel for airfare to attend the depositions of non-Alabama

witnesses, as well as hotel accommodations during these depositions. These costs total $7,040.67.

The breakdown of these costs is shown in Exhibit “F” to the Affidavit of Alexander B. Feinberg.

                                  Summary of Rule 54(d) Costs

         In summary, the following itemized defense costs were incurred by Protective and/or its

counsel during the trial and are recoverable under Ala. R. Civ. P. 54(d):

I.       Deposition Expenses                                                  $     33,753.60

II.      Filing Fees                                                          $     10,802.41

III.     Necessary Copying Costs

         A. Outside Copying Costs                                             $      6,012.08

         B. In-house Copying Costs                                            $      8,176.05

             Total Copying                                                    $     14,188.13


IV.      Travel Costs                                                         $      7,040.67


TOTAL RULE 54(d) COSTS INCURRED BY PROTECTIVE                                 $     65,784.81

                                         CONCLUSION

         Under the applicable rules, Protective’s itemized costs total $103,546.81. Accordingly,

Protective respectfully requests that the Court enter an award of costs in its favor, and against

Apex, for this entire amount of $103, 546.81.




05615969.1                                       5
                                  DOCUMENT 753
             Case 20-10910-CSS   Doc 510-6   Filed 01/19/21    Page 7 of 8




                                     Respectfully submitted,

                                     /s/ Katharine A. Weber
                                     Katharine A. Weber (WEB026)
                                     Michael D. Mulvaney (MUL012)
                                     Edward M. Holt (HOL111)
                                     Alexander B. Feinberg (FEI003)
                                     Maynard Cooper & Gale, PC
                                     1901 Sixth Avenue, North
                                     2400 Regions Harbert Plaza
                                     Birmingham, AL 35203
                                     Telephone: (205) 254-1000
                                     Facsimile: (205) 254-1999

                                     Attorneys for Defendant
                                     Protective Life Insurance Company




05615969.1                              6
                                         DOCUMENT 753
              Case 20-10910-CSS         Doc 510-6    Filed 01/19/21    Page 8 of 8




                                CERTIFICATE OF SERVICE


         I hereby certify that on October 20, 2020, a true and correct copy of the above and

foregoing motion was electronically served upon the following listed persons via the AlaFile

system:


Robert E. Battle
Harlan F. Winn
BATTLE & WINN LLP
2901 Second Avenue South, Ste. 220
Birmingham, AL 35233
Facsimile: (205) 397-8179
rbattle@battlewinn.com
hwinn@battlewinn.com

Robin L. Cohen (admitted pro hac vice)
Michelle R. Migdon (admitted pro hac vice)
Natasha Romagnoli (admitted pro hac vice)
Joao Santa Rita (admitted pro hac vice)
MCKOOL SMITH, P.C.
One Bryant Park, 47th FL
New York, NY 10036
Facsimile: (212) 402-9444
rcohen@mckoolsmith.com
mmidgon@mccoolsmith.com
nromagnoli@mccoolsmith.com
jsantarita@mccoolsmith.com

Scott L. Cole (admitted pro hac vice)
MCKOOL SMITH, P.C.
300 W. 6th Street
Suite 1700
Austin, Texas 78701
Facsimile: (212) 402-9444
scole@mckoolsmith.com

         This the 20th day of October 2020.

                                              MAYNARD, COOPER & GALE, P.C.

                                              /s/ Katharine A. Weber
                                              Of Counsel



05615969.1                                      7
